DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 112	2
Claim Rejections - 35 USC § 102	3
Claim Rejections - 35 USC § 103	5
Allowable Subject Matter	9
Conclusion	9


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 3/2/21.  Claims 55-79 are currently pending.


Claim Rejections - 35 USC § 112
Claims 55-77, 79 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated 




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 55-63, 66-67, 73-79 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Yan et al (IEEE: “Face Liveness Detection by exploring multiple scenic clues”).           Regarding claim 55, Yan discloses an image processing device comprising processing means .
Regarding claims 56-63, 66-67, 73-77, Yan discloses determine whether the user is genuine based on the determined characteristic value (see abstract); 
second zone does not include the one or more features characterizing the user (see section 2b);
second zone is adjacent to the first zone (see section 2b); first set of sample values is different from the location of the second set of sample values (see section 2b); first zone encloses at least one of the one or more features characterizing the user (see section 2b); determining a foreground image from the image associated with the user (see section 2b); foreground image is a foreground mask image determined based on a Gaussian weighted mixture of a background image and the image associated with the user (see section 2b, paragraph 3, eq. 9); determining the characteristic value based on one or more values of the second set of sample values (see section 2b); associate the first zone with the image associated with the user based on a mapping of pixel coordinates (see section 2b); associate the second zone with the image associated with the user based on a mapping of pixel coordinates (see sec. 2b);
first zone and the second zone are each substantially rectangular in shape (see sec. 2b); 
determine a foreground mask image from the second zone (see sec. 2b, paragraph 3, equation 9); to compare the determined characteristic value with a threshold value (see sec. 2b, 
Regarding claim 78, the claim is analyzed as a method that implements the limitations of claim 55 (see rejection of claim 55).
Regarding claim 79, Yan discloses a device for authenticating a user, the device comprising processing means configured to: i. determine, from an image associated with the user, a zone adjacent to one or more features characterizing the user (see section 2b); ii. determine a characteristic value from the zone (see section 2b); and iii. authenticate the user based on the determined characteristic value (see section 2b, abstract).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (IEEE: “Face Liveness Detection by exploring multiple scenic clues”) in view of Shen et al (US 2018/0260668 A1).
Regarding claim 64, Yan teaches all elements as mentioned above in claim 55.  Yan does not teach expressly comparing sample values associated with a background image with corresponding sample values associated with the image associated with the user; and adjusting the sample values of the image associated with the user so that the sample values match those associated with the background image.
Shen, in the same field of endeavor, teaches comparing sample values associated with a background image with corresponding sample values associated with the image associated with the user; and adjusting the sample values of the image associated with the user so that the sample values match those associated with the background image (see 0056, 0020).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Yan to utilize the limitation supra as suggested by Shen.  The suggestion/motivation for doing so would have been to enhance image processing by accurate coloration and/or tone between the foreground and background (see 0002).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Yan, while the teaching of Shen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and .  
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (IEEE: “Face Liveness Detection by exploring multiple scenic clues”) in view of Ianculescu et al (US 8,050,465 B2).
Regarding claim 65, Yan teaches all elements as mentioned above in claim 55.  Yan does not teach expressly correcting at least one of: white balance values and luminance values associated with the image.
Ianculescu, in the same field of endeavor, teaches correcting at least one of: white balance values and luminance values associated with the image (see col. 10, lines 16-29).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Yan to utilize the limitation supra as suggested by Ianculescu.  The suggestion/motivation for doing so would have been to enhance image processing by improving the luminance contrast in order to avoid detection failure (see col. 10, lines 16-29).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Yan, while the teaching of Ianculescu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (IEEE: “Face Liveness Detection by exploring multiple scenic clues”) in view of Garg (US 2010/0189325 A1).
Regarding claim 68, Yan teaches all elements as mentioned above in claim 55.  Yan does not teach expressly first zone is spaced from the second zone by a detection zone distance wherein the 
Garg, in the same field of endeavor, teaches first zone is spaced from the second zone by a detection zone distance wherein the detection zone distance is defined as a predetermined number of horizontal or vertical pixels away from the first zone (see 0007, 0063).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Yan to utilize the limitation supra as suggested by Garg.  The suggestion/motivation for doing so would have been to enhance image processing by ensuring convergence (see 0003).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Yan, while the teaching of Garg continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 69, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (IEEE: “Face Liveness Detection by exploring multiple scenic clues”) in view of Tsurumi et al (US 2011/0050939 A1).
Regarding claims 69, 71, Yan teaches all elements as mentioned above in claim 55.  Yan does not teach expressly determine a detection zone distance based on a parameter defining a height of a feature associated with the user; second zone is defined by a detection zone height parameter.
Tsurumi, in the same field of endeavor, teaches determine a detection zone distance based on a parameter defining a height of a feature associated with the user; second zone is defined by a detection zone height parameter (see 0094).
(before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Yan to utilize the limitation supra as suggested by Tsurumi.  The suggestion/motivation for doing so would have been to enhance faster detection features such as human faces (see 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Yan, while the teaching of Tsurumi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Allowable Subject Matter
Claims 70, 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 70, 72, none of the references of record alone or in combination suggest or fairly teach the limitations.  



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666